                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA

Sandra Rouse,                                     )
                                                  )   C/A No.: 0:18-2466-MBS
                Plaintiff,                        )
                                                  )
        vs.                                       )
                                                  )         ORDER
Andrew Saul, Commissioner of Social              )
Security,                                         )
                                                  )
                Defendant.                        )
                                                 )

        Plaintiff Sandra Rouse brought this action to obtain judicial review of a final decision of Defendant

Commissioner of Social Security denying Plaintiff’s application for disability and disability insurance

benefits and supplemental security income. By order filed October 28, 2019, the case was reversed pursuant

to sentence four of 42 U.S.C. § 405(g) and remanded to the Commissioner for further proceedings.

        This matter now is before the court on Plaintiff’s motion for attorney’s fees under the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412(d), which motion was filed January 21, 2020. Counsel moves for

attorney’s fees in the amount of $4,719.31 and expenses in the amount of $16.00. On February 4, 2020, the

Commissioner filed a Stipulation for An Award of Attorney’s Fees, indicating the parties stipulate that

Plaintiff shall be awarded $4,525.00 in attorney’s fees and $16.00 in expenses.

        Plaintiff’s motion for fees under the EAJA (ECF No. 26) is granted in the amount of $4,541.00

($4,525.00 + $16.00), to be paid in accordance with the procedures set forth in the Commissioner’s

response (ECF No. 27).

        IT IS SO ORDERED.


                                                  /s/Margaret B. Seymour
                                                  Senior United States District Judge

Columbia, South Carolina

February 11, 2020
